Citation Nr: 9916924	
Decision Date: 06/18/99    Archive Date: 06/29/99

DOCKET NO.  98-13 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran served in the military from October 1966 to 
August 1970 and from October 1972 to April 1988.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, denying the benefit sought.  

By the same decision, the RO denied a compensable rating for 
left ear hearing loss, the reopening of a claim for service 
connection for right ear hearing loss, and a 10 percent 
evaluation based on multiple, non-compensable service 
connected disabilities.  The veteran has not perfected an 
appeal as to these issues.  In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (absent a notice of disagreement, a 
statement of the case, and a substantive appeal, the Board 
has no authority to proceed to a decision).  The Board notes 
that the VA Form 9 was specific to the claim of service 
connection for diabetes mellitus, therefore, the appeal is 
limited to the issue listed on the title page of this 
decision.  38 C.F.R. § 20.202 (1998).  

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").

Where a review of all documents reasonably reveals that the 
claimant is seeking a particular benefit, the Board is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit or, if appropriate, to return 
the issue to the RO for development and adjudication of the 
issue.  Suttmann v. Brown, 5 Vet. App. 127, 132 (1993); see 
also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA's duty 
to assist must extend liberal reading to include issues 
raised in all documents or oral testimony submitted prior to 
the Board decision).  The issue of entitlement to service 
connection for tinnitus has not been developed for appellate 
review and is not inextricably intertwined with the issue on 
appeal.  Holland v. Brown, 6 Vet. App. 443, 446 (1994).  The 
Board refers the issue of entitlement to service connection 
for tinnitus to the RO for appropriate action.  


FINDINGS OF FACT

1. The veteran has been diagnosed with diabetes mellitus.

2. There is no competent medical evidence establishing that 
the diabetes mellitus had its onset in-service or is 
related to any incident of service.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
diabetes mellitus is not well-grounded.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the veteran contends that his service medical 
records are incomplete, as the claims file does not contain 
records of a 42-day inpatient stay at the Long Beach Naval 
Hospital in 1983.  After a complete review of the claims 
file, the Board notes that the RO has made several requests 
to the National Personnel Records Center for service medical 
records without the production of treatment records from the 
Naval Hospital at Long Beach for the period of December 1983 
to January 1984.  In June and July 1988, the RO requested 
verification of the veteran's service.  A subsequent request 
by the RO in June 1988 reflects "please send complete 
service medical and dental [records]."  The record reflects 
that in June and July 1988, the National Personnel Records 
Center provided medical and dental service records for the 
period of May 1966 to March 1988.  Since there is no 
indication from the information of record that the veteran's 
service medical records were destroyed by fire or that the 
claims file was otherwise lost, there is no reason to believe 
that the National Personnel Records Center, after three 
requests, did not forward all of the available service 
medical records for this veteran.  Therefore, the Board 
concludes that the VA has met its duty to assist the veteran 
in obtaining service medical records.  Jolley v. Derwinski, 1 
Vet. App. 37, 39-40 (1990).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1998).  However, a claim of service connection is 
not evaluated unless the person claiming VA benefits meets 
the initial burden of submitting evidence "sufficient to 
justify a belief in a fair and impartial individual that the 
claim is well-grounded."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  A claim that is well-grounded is 
plausible, meritorious on its own, or capable of 
substantiation.  Moreau v. Brown, 9 Vet. App. 389, 393 
(1996).  Such a claim need not be conclusive, but it must be 
accompanied by evidence which shows that the claimed disorder 
exists and is possibly related to service.  Mattern v. West, 
12 Vet. App. 222 (1999); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  

If a disease is manifest to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  

Where a chronic disease is shown in service, manifestations 
of the condition at any later date, however remote, are 
service-connected unless clearly attributable to an 
intercurrent cause.  Continuity of symptoms is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998); Savage v. Gober, 10 Vet. App. 488 (1997).  

The veteran asserts that his diabetes mellitus had its onset 
in-service.  

The service medical records dated from May 1966 through March 
1988, inclusive of both periods of service, reflect that the 
veteran was evaluated on numerous occasions for exogenous 
obesity and weight control.  The service medical records are 
silent as to abnormal blood or urine glucose, to include the 
enlistment, periodic, and separation examinations.  
Specifically, as early as December 1969, the veteran was 
treated for obesity.  In January 1983, the veteran denied 
having or having had diabetes.  The record reflects that in 
January 1984, the veteran was returned to duty following an 
acute phase of medical treatment for compulsive overeating.  
The record does not include blood sugars for this period or a 
diagnosis of diabetes mellitus.  In 1986, at 40 years of age, 
the veteran denied having diabetes on a risk factor screening 
/physical readiness test.  In June 1986, the veteran's serum 
glucose was 70 mg/dl; the normal range was 70-105.  In 
September 1987, the veteran denied having diabetes on a 
dental survey.  In March 1988, the veteran's fasting serum 
glucose was 94 mg/dl; the normal range was 70-105.  The urine 
glucose was negative on separation.  

In September 1988, five months after separating from service, 
the veteran filed for service connection of multiple 
disorders to include obesity.  The VA examination dated in 
September 1988 reflects that the veteran had a history of 
ongoing obesity which began while in-service.  The report of 
the VA examination is silent about elevated serum or urine 
glucose or a diagnosis of diabetes.  The laboratory tests 
reflect that the urine and serum glucose were normal.  

Private treatment records from Dr. Homan include laboratory 
reports that reflect an elevated serum glucose in April 1993 
and an elevated urine glucose in October 1994.  The medical 
records do not relate these elevated glucose levels to 
military service.  

Testimony from the April 1999 travel Board hearing reflects 
that the veteran had blood work taken on several occasions 
while in Level III weight training at the Long Beach Naval 
Hospital and that he had elevated blood sugars then.  Travel 
Board hearing, hereinafter TB., at 3.  He reported that cuts 
were slow to heal in-service; it was never addressed as being 
diabetes.  TB. at 8, 11.  He was constantly thirsty while on 
active duty.  TB. at 10-11.  He did not see any doctors after 
separating from service because he just did not need to.  TB. 
at 11.  He started on glucophage after his diagnosis in '92 
or '93.  TB. at 6.  Dr. Homan, a private physician manages 
his diabetes.  TB. at 6.  The veteran reported that Dr. Homan 
informed him that he could have had diabetes anywhere from 5 
to 10 years.  TB. at 7, 11.  From that information, the 
veteran made the nexus to service.  TB. at 12. 

After a complete review of the evidence, the Board 
acknowledges the statements of the veteran as regards the 
symptoms he experienced in-service.  However, his statements 
that relate his symptoms to a medical diagnosis are not 
competent to relate his diabetes mellitus to service.  There 
is no indication that the veteran is qualified to comment on 
a matter, such as diabetes mellitus, which requires medical 
expertise.  Where the determinative issue involves medical 
causation, lay persons are not qualified to render an expert 
opinion as to causation or diagnosis.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
this respect, the Board finds that the statements of the 
veteran are not competent to well-ground his claim.  

Even if the Board accepts that the veteran did experience 
elevated blood sugars in-service, there is no competent 
medical evidence linking his current disorder to his military 
service.  There is no record of treatment for or, a diagnosis 
of diabetes mellitus in-service.  The service medical records 
reflect that the veteran was evaluated on numerous occasions 
and none of the service medical record entries reflect an 
elevated serum or urine glucose.  While the September 1988 VA 
examination reflects that the veteran has a history of 
ongoing obesity which began while in-service, the record is 
silent about elevated glucose levels or a diagnosis of 
diabetes.  As a matter of fact, the urine and serum glucose 
levels were normal.  The earliest documented elevated serum 
glucose level was noted in April 1993, 5 years after 
separating from service and not within any presumptive 
period.  Other than the veteran's testimony, there is no 
evidence of record that establishes the onset of diabetes 
mellitus in-service.  Chelte v. Brown, 10 Vet. App. 268 
(1997).  

Under these circumstances, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim for entitlement to service connection for 
diabetes mellitus.  38 U.S.C.A. § 5107(a).  As the duty to 
assist is not triggered here by a well-grounded claim, the 
Board finds that the VA has no obligation to further develop 
the veteran's claim.  Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for diabetes mellitus.  Robinette v. 
Brown, 8 Vet. App. 69 (1995). 


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 



